Title: To Thomas Jefferson from John Davis, 31 August 1801
From: Davis, John
To: Jefferson, Thomas


Sir,
Colchester, Virginia, August 31, 1801.
Having lately visited that Scene which you have pronounced one of the most stupendous in Nature, & purposing to return to Philadelphia in a Month, where I shall publish my Travels under the title of A Journey from New York to the Passage of the Potomac through the Blue Ridge Mountains,—I take the liberty to entreat permission to dedicate my Work to you. If Gadienus travelled from the remote parts of Spain to behold the Historian of Rome, I can affirm from the very bottom of my heart that I would have gone much further to see the Author of the Notes on Virginia,—the first & greatest Work that ever taught me to reflect; but the etiquette of a refined Age would not allow me this honor at Washington; and I can now only hope for your sanction to my literary undertakings by epistolary intercourse.
Chastellux is, perhaps, the most interesting Traveller through the United States. His volumes enlivened with anecdote, & abounding with remark, seldom fail to hold the mind in pleasing captivity. Indeed from so great a personage much was expected. He was a Member of the French Academy, the Correspondent of Voltaire, the Companion of Princes, & a General officer in the French Army. On military subjects he could not be otherwise than au fait; and he stalks over the field of battle with the grace & dignity of a soldier.
Hic Dolopum manus: hic soevics tendebat Achilles:
Classibus hic locus: hic acies certare solebant.
I have rather made Chastellux than Brissot the model of my Tour. The narrative of the one yields flowers & fragrance, transporting the reader on fairy ground; while that of the other inspires no emotion of pleasure, but casts a gloom over every scene.
I have, perhaps, Sir, the honor of being slightly known to you. You may possibly have seen a Translation of General Buonaparte’s Campaign in Italy; and Mr Gallatin informed me at Washington that he had presented you, pursuant to my entreaty, with a small Collection of my Lyric Poems. A mistake of Mr Burr, to whom I have the honor of being personally known, was the occasion of my coming to Virginia; but having been a Traveller from my childhood, having visited China, & resided both on the Coast of Malabar & Coromandel, I rather rejoice at, than deplore an event, that has caused me to gratify my disposition for roving
I conclude with repeating my entreaty that you will allow me the honor of inscribing to you my Journey; or at least flatter myself you will not withold an answer from me studiis florentem ignobilis otii; an Otium which would be rendered Nobile by your condescension.
I am, Sir, Your most obedient, humble Servant,
John Davis.
